          Case 1:19-cv-07076-PAE Document 27 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 REAN SMITH,

                                        Plaintiff,                       19 Civ. 7076 (PAE)
                        -v-
                                                                               ORDER
 CALYPSO CHARTER CRUISES, INC., et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court is in receipt of defendants’ motion for judgment on the pleadings. Dkt. 24.

Plaintiff’s opposition is due June 12, 2020, and defendants’ reply, if any, is due June 19, 2020.

These filings should be made in accordance with the Court’s Individual Rules. An order

scheduling an initial pretrial conference will follow shortly.

       SO ORDERED.


                                                                 
                                                                 ______________________________
                                                                 PAUL A. ENGELMAYER
                                                                 United States District Judge
Dated: June 1, 2020
       New York, New York
